DISSENTING OPINION BY President
Judge PELLEGRINI.
Succumbing to unfounded fears and a parade of speculative horribles, ignoring the public’s control over public records, crippling the Right-to-Know. Law (RTKL)1 to such an extent that the public access to public records will be impeded, the majority finds that third parties have a right to notice if a person requests a public record that contains information personal to them without any showing that the release of the information constitutes a “substantial and demonstrable risk” to a particular individual. Because nothing justifies the majority’s position in the RTKL, I respectfully dissent.
At issue in this case is whether the home addresses of public school employees are exempt from disclosure under the RTKL and whether the OOR should be enjoined from permitting such disclosure. The majority enjoins disclosure of the affected employees’ home addresses at the request stage until each has had individual written notice and a meaningful opportunity to object to disclosure based on, but not limited to, the personal security exception set forth in Section 708(b)(l)(ii) of the RTKL, 65 P.S. § 67.708(b)(l)(ii).
The majority arrives at this conclusion because it finds that Section 708(b)(l)(ii) of the RTKL provides that a record is exempt from disclosure if the record “would be reasonably likely to result in a substantial and demonstrable risk of physical harm to or the personal security of an individual.” 65 P.S. § 67.708(b)(l)(ii). Because the RTKL does not provide for notice when personal information is requested, the majority finds that the lack of notice deprives an individual, whose personal information may be exempt from disclosure pursuant to Section 708(b)(l)(ii), of procedural due process because it does not provide a mechanism to ensure that an affected individual has notice that his or her personal data has been requested and an opportunity to demonstrate that his or her personal security may be at risk if the requested information is disclosed.2
*1090I disagree with the majority because 65 P.S. § 67.708(b)(l)(ii), regarding the personal security exemption, does not provide any property or personal right requiring that personal notice be given that a public record releasing personal information be given to that individual. I do so for several reasons. '
I.
A.
The majority assumes that disclosure of a home address constitutes a “substantial and demonstrable risk of physical harm to or the personal security of an individual.”3 In arriving at this position, it just assumes that it can exclude home addresses merely because they involve some personal information. However, the plain words of this exception says that the record released must have a “substantial and demonstrable risk” to an individual, not some vague speculation that some speculative harm is going to occur to everyone whose home address is released. Moreover, this provision, by its very terms, does not exclude a category of records from being disclosed, only specific records for a specific person.
B.
However, the major flaw in the majority’s analysis is that there must be a “substantial and demonstrable risk of physical harm to or the personal security” caused by the releasing of home addresses. There is no evidence in this case to support that assumption.
Most teachers are well known in the community in which they teach. In any event, finding out where they live is not all that difficult. Free online services provide home addresses, telephone numbers, a person’s age, who else lives in the house, their ages, pictures of the home address and prior home addresses. For a small fee, these services will then provide you with a search of every public database and social media site. In the not too distant past, home addresses were readily discoverable; it was called the White Pages, which had both a person’s home address and telephone number. To say that disclosing the home address affects personal security of a teacher is like saying disclosing the name of the teacher involved is a substantial and demonstrable risk. Nothing has been cited to us that disclosing information unique to an individual caused any harm to anyone. When asked, PSEA counsel could not cite one example. Home addresses are known or readily available so if they are released to the public, there can be no demonstrable risk because they are already known.
In fact, we have held disclosure of a public employee’s middle name, even in conjunction with the release of the same *1091employee’s home address information, would not be reasonably likely to result in a substantial and demonstrable risk because an individual could not reasonably expect to keep his or her middle name private because people routinely disclose their names to the public, and this information often appears in government records, telephone directories and numerous other documents that are readily accessible to the public. See Office of Governor v. Raffle, 65 A.8d 1105 (Pa.Cmwlth.2013). Because there has been no showing that releasing home addresses constitutes a substantial and demonstrable risk of physical harm to those individuals, there is no obligation to provide notice even if notice was otherwise required.
II.
The core reason that I disagree with the majority is that it assumes that Section 708(b)(l)(ii) gives an individual some sort of private right not to disclose what is in a public record. If an individual has a right conferred by the General Assembly, then the majority provides that it must have a right to have some notice so that it may object to the release of the information. What then follows is that if the person objects to the release of the information, and the agency releases the information anyway because it finds that it does not constitute a “substantial and demonstrable risk of physical harm,” then the majority, to be consistent, states that a person has a right to appeal the release of those records.
What the foregoing ignores is the RTKL provides no such right by a private individual to impede the release of public records, preclude the release of public records, or appeal the release of public records. Public records are records of the public, not of a private individual. The RTKL provides:
• Only the government can assert that a record is exempt. Section 506(a) of RTKL, 65 P.S. § 67.506(a), places the burden solely on the governmental agency to prove the record is exempt from public access It gives no role to any private individual.
• Nothing in the RTKL gives a private individual the right to challenge the release of a public record. Under Section 1101(a)(1) of the RTKL, 65 P.S. § 67.1101(a)(1), only the requester has a right of appeal to the OOR if a request for a record is denied. No provision is made for an appeal to OOR by a private person if access to the record is granted. Also it only gives the requestor the right to appeal from a decision releasing personal information. An affected individual only has a discretionary and conditioned right if he or she is “aware” of the proceeding. Notably the RTKL does not provide notice to the individual.
• The agency can release the record even if it falls within one of the exceptions. Section 506(c) of RTKL, 65 P.S. § 67.506(c), provides that an agency, with some exceptions not relevant here, “may exercise its discretion to make an otherwise exempt record accessible for inspection and copying .... ” This provides that an agency can give up any record, even though it is otherwise exempt from disclosure, further evidencing that no one has a right to public records.
• If the General Assembly wanted to give notice, it knew how to do so. Section 707(b) of the RTKL, 65 P.S. § 67.707(b), provides pre-disclosure notice if a trade secret is released. No such provision is required for personal information.
These provisions conclusively establish that the General Assembly did not intend to give any private person any cognizable interest that would require that he or she *1092receive notice that a public record was going to be released. No provision of the RTKL gives any person any right in any public document or any right (except for trade secrets) to prevent the disclosure of a public document. If the General Assembly wanted an individual to have notice, it would have done so just as it did with notice concerning the disclosure of a trade secret. Because there is no cognizable interest for the release of personal information, due process does not require notice because no right is being taken away and I also dissent on this basis.
III.
As the majority states, “the RTKL is designed to promote access to official government information in order to prohibit secrets, scrutinize the actions of public officials, and make public officials accountable for their actions.” Pennsylvania State Police v. McGill, 83 A.3d 476, 479 (Pa.Cmwlth.2014). To accomplish this purpose, the General Assembly wanted to have relatively simple and fast methods by which an individual can gain access to public records by providing strict time limits for the agency to respond to the request for records.4 The majority now requires agencies to give notice to a class of individuals any time a record contains information that is “personal” before there is a showing of a substantial and demonstrative risk of harm. The net of effect of requiring notice will delay a response and place an undue burden on agencies that have to give personalized notice involving, in this case alone, hundreds of thousands of notices. This undue burden on agencies in both time and money, especially local agencies, will frustrate the purposes of the RTKL and take away from the agencies’ ability to provide essential services.5
*1093For the foregoing reasons, I respectfully dissent.
Judge McGINLEY joins in this dissenting opinion.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-.3104.


. If an employee does not want his or her home address or a person does not want his or her personal information released, it is incumbent on the employee to make the reason known to the district and how the release will subject him or her to a demonstrable and substantial harm so that the agency can make a reasoned judgment not to provide the information.


. The majority makes this assumption based on our Supreme Court's statement in Pennsylvania State Education Association ex rel. Wilson v. Commonwealth, 616 Pa. 491, 50 A.3d 1263, 1274-75 (2012), that "school employees have (at the very least) a colorable interest in the grant or denial of RTKL requests for their personal address information—the RTKL does not make them parties to the request or the ensuing appeal process.” A colorable claim does not mean that a claim has been made out, only that it is a plausible legal claim. For example, a constitutional right to counsel exists in a parole revocation matter where there is a colorable claim that the parolee has not violated parole or there are substantial reasons that revocation is inappropriate. Miskovitch v. Pennsylvania Bd. of Probation and Parole, 77 A.3d 66, 70 (Pa.Cmwlth.2013). In other words, a claim is strong enough to have a reasonable chance of being valid if the legal basis is generally correct and the facts can be proven in court. In this case, there is no legal basis or facts that the release of home addresses will cause a substantial and demonstrable risk have not been made out with a whiff of evidence.


. Agencies must respond to requests within five days of receipt and are only granted a single 30-day extension if there is sufficient justification. Sections 901-902 of the RTKL, 65 P.S §§ 67.901-67.902.


. In response to this dissent, in footnote 15, the majority states that there is a proposed amendment to the RTKL that an employee would have to receive 14 days' notice after a request is made to assert the personal security exemption. First, if an amendment to RTKL is needed to require notice, this shows that the presently-enacted RTKL does not require notice when a home address is requested. Second, even assuming that we live in a world where home addresses and more are not readily discoverable, the employee should have the personal responsibility to inform the agency before a request is made if he or she has a demonstrable and substantial need not to release his or her home address. This would alleviate the time and expense of an agency sending out thousands of notices when a request is made such as the one here. Third, if we are concerned that the release of home addresses will somehow constitute a demonstrable and substantial risk, a non-employee whose address appears in a public record also deserves notice. The notice requirement should not only be used to protect the personal information of government employees.
In footnote 18, the majority appears to agree that providing notice will frustrate the purpose of the RTKL or take away from an agency's ability to provide essential services, but blames the General Assembly for providing for the personal security exception. This ignores that requiring notice when notice is not required in the RTKL frustrates the purposes of the act and impedes an agency's ability to provide essential services. The majority is also unaware that the import of its decision extends far beyond the release of home addresses. Building permits, business licenses, government contracts and a myriad of other government records that contain personal information that is not easily discoverable, unlike home addresses, have more of an impact on personal security than the release of home addresses. Under the majority's analysis, an agency will have to give notice when there is personal information being released if the release has a whiff that personal security is affected even if that information is generally available. We should remember that home addresses and contracts and agency records that have detailed personal infor*1093mation have all been released for decades. I am unaware, and no one in this case has made us aware, of any personal harm that has resulted from the release of these types of records. When did we become so scared?